 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7   _______________________________________
                                            )
 8   EMPLOYEE PAINTERS’ TRUST, et al.,      )
                                            )                 Case No. MC19-0010RSL
 9                         Plaintiffs,      )
                v.                          )
10                                          )                 ORDER VACATING WRIT OF
     WILLIAM P. ADKISON,                    )                 GARNISHMENT
11                                          )
                           Defendant,       )
12              v.                          )
                                            )
13   HERZOG GLASS, INC.,                    )
                                            )
14                         Garnishee.       )
     _______________________________________)
15
16          The Writ of Garnishment issued on January 23, 2019, is hereby VACATED. The Clerk of
17   Court is directed to close the above-captioned matter.
18
19          Dated this 15th day of January, 2020.
20
21                                             A
                                               Robert S. Lasnik
22                                             United States District Judge
23
24
25
26


     ORDER VACATING WRIT OF GARNISHMENT
